Filed 5/8/15 P. v. Ramos CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B259754

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SA087546)
         v.

EDWARDO RAMOS,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Edward B. Moreton, Jr., Affirmed.


         Larry Pizarro, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                                       ******
         Edwardo Ramos appeals from a judgment of conviction for evading an officer
(Veh. Code, § 2800.2, subd. (a))1 and driving under the influence (§ 23152, subd. (e)).
Pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende), appellant’s counsel filed an
opening brief requesting that this court review the record and determine whether any
arguable issues exist on appeal. Appellant filed a supplemental brief. We have reviewed
the entire record and have considered appellant’s supplemental brief. We find no
arguable issue and affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
         As required by People v. Kelly (2006) 40 Cal. 4th 106, 124, we provide a brief
description of the facts and procedural history of the case. The information charged
appellant with (1) one count of felony evading an officer with willful or wanton disregard
for the safety of persons or property, and (2) one count of driving while under the
influence of a drug. It also charged that appellant had served two prior prison terms
within the meaning of Penal Code section 667.5, subdivision (b).
         The evidence at trial showed as follows. On May 30, 2014, Officer Daniel Diaz of
the Santa Monica Police Department was on patrol in his marked police vehicle and was
wearing his police uniform. At approximately 8:45 p.m., the officer observed appellant
driving strangely. Appellant made a right turn into oncoming traffic and then reversed
and proceeded in the other direction. He then made a U-turn in front of oncoming traffic,
and the oncoming cars stopped to avoid colliding into him. He approached an
intersection and drove through a red light. He veered into the bicycle lane and almost hit
a cyclist. Officer Diaz was following appellant at this point and activated the forward-
facing red and blue lights on the police vehicle. Appellant made another turn into
oncoming traffic and on the wrong side of the road. He drove over the concrete center
median and sped up to approximately 50 miles per hour. At this point, Officer Diaz
activated his full rotator lights with sirens. Appellant continued on and ran through


1        Further undesignated statutory references are to the Vehicle Code unless otherwise
noted.


                                              2
another red light. He entered another intersection, drove through the crosswalk, and
stopped. There were three other police units behind Officer Diaz, all marked black and
white police vehicles. Officer Diaz ordered appellant to throw his keys out of the
window. Appellant instead made a waving motion with his hand and then sped off down
the street again. He ran through a stop sign and made a right turn at a speed of
approximately 60 miles per hour. Appellant turned off his headlights, ran through
another stop sign, and ran through yet another red light. As he continued driving, he
again veered into the bicycle lane, drove over the center median, drove on the wrong side
of the road, and drove through another stop sign. He finally brought his vehicle to a stop
near the police station. He got out of his vehicle and lay down on the ground on the
officer’s orders.
       When Officer Diaz approached appellant, he appeared to be in an “altered state.”
He was sweating and appeared to have a very dry mouth. Appellant was also making
nonsensical statements. He told the officer, “It’s the end of the world.” Appellant told
the officers at the station that he took two prescription Norco pills two hours before
driving. Appellant’s urine sample tested positive for amphetamine and
methamphetamine.
       The jury also heard evidence relating to the alleged prior prison terms. In case
No. SA063177, appellant was convicted of violations of the Health and Safety Code in
July 2007. He was sentenced to three years in state prison and paroled in 2008. In case
No. SA078756, he was convicted of possession of a firearm by a felon (Pen. Code,
former § 12021, subd. (a)(1)) in April 2012. He was sentenced to 16 months in state
prison and discharged in September 2012.
       The jury convicted appellant of both substantive charges and found true the
allegations of two prior prison terms. The court sentenced appellant to the high term of
three years in state prison for felony evading an officer, plus another two years for the
prior prison terms enhancement. On the driving under the influence count, the court
sentenced him to a concurrent term of six months imprisonment.



                                             3
                                      DISCUSSION
       We appointed counsel to represent appellant on this appeal. As noted above,
appellant’s counsel filed an opening brief asking this court to review the record
independently pursuant to Wende, supra, 25 Cal.3d at page 441. Appellant was advised
of his right to submit any contentions or issues that he wished us to consider. Appellant
filed a supplemental brief raising two contentions.
       First, appellant contends the prosecution did not prove his guilt beyond a
reasonable doubt because it did not show (1) he went over 90 miles per hour; (2)
someone was either hurt, injured, or killed during the police pursuit; and (3) property was
destroyed or damaged during the pursuit. Felony evading an officer under section 2800.2
requires the prosecution to prove that the police car was distinctively marked, was
sounding a siren as may be reasonably necessary, was exhibiting a lighted red lamp
visible from the front that the defendant either saw or reasonably should have seen, and
was operated by an officer wearing a distinctive uniform. (§§ 2800.1, subd. (a), 2800.2,
subd. (a); People v. Acevedo (2003) 105 Cal. App. 4th 195, 197; People v. Mathews (1998)
64 Cal. App. 4th 485, 488.) In addition, the prosecution must prove the defendant acted
with “willful or wanton disregard for the safety of persons or property.” (§ 2800.2, subd.
(a).) This willful or wanton disregard may be established by showing the defendant
committed three or more Vehicle Code violations while evading arrest. (§ 2800.2, subd.
(b).) There was substantial evidence establishing each of these elements. The offense
does not require a speed of over 90 miles per hour or actual injury to persons or property,
as appellant argues.
       Second, appellant contends he wanted a video expert but his trial attorney would
not request one. Presumably, defendant wanted a video expert to testify about video from
the dashboard cameras in the police vehicles, which the prosecutor showed to the jury.
To the extent appellant is claiming ineffective assistance of counsel, his claim lacks
merit. We “indulge in a presumption that counsel’s performance fell within the wide
range of professional competence and that counsel’s actions and inactions can be
explained as a matter of sound trial strategy. [Appellant] thus bears the burden of


                                             4
establishing constitutionally inadequate assistance of counsel. [Citation.] If the record
on appeal sheds no light on why counsel acted or failed to act in the manner challenged,
an appellate claim of ineffective assistance of counsel must be rejected unless counsel
was asked for an explanation and failed to provide one, or there simply could be no
satisfactory explanation.” (People v. Gray (2005) 37 Cal. 4th 168, 207.) Appellant must
also persuade us that counsel’s omission resulted in prejudice. (Id. at p. 209.) Appellant
does not explain what a video expert could have done to challenge the prosecution’s
video evidence or why one was necessary such that the failure to get one constituted
incompetence. Even if the video was challenged, Officer Diaz and other officers
involved in the chase provided testimony of what they observed independent from the
video. Thus, even without the video evidence, there was substantial evidence to support
appellant’s conviction. Appellant has not shown either ineffective assistance or
prejudice.
       Having examined the entire record and appellant’s contentions, we are satisfied no
arguable issues exist and appellant’s counsel has fully satisfied his responsibilities under
Wende. (Smith v. Robbins (2000) 528 U.S. 259, 279-284; Wende, supra, 25 Cal.3d at
p. 441; People v. Kelly, supra, 40 Cal.4th at pp. 123-124.)
                                      DISPOSITION
       The judgment is affirmed.




                                                  FLIER, J.
WE CONCUR:




       BIGELOW, P. J.                             RUBIN, J.




                                              5